t c summary opinion united_states tax_court george ray flanigan petitioner v commissioner of internal revenue respondent docket no 14996-05s filed date george ray flanigan pro_se joseph ferrick for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to the dependency_exemption deduction and whether petitioner is entitled to the child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time that the petition was filed petitioner resided in hanover park illinois petitioner an electrician was employed by littlefuse inc littlefuse in des plaines illinois petitioner received compensation from littlefuse in in the amount of dollar_figure petitioner was previously married to margaret flanigan ms flanigan two children were born of the marriage petitioner’s separation from ms flanigan in date served as the prelude to divorce proceedings on or about date an agreed order was entered in the circuit_court of cook county illinois to provide unallocated the new issues raised and the concession by respondent reduces the deficiency from dollar_figure to dollar_figure family support to ms flanigan specifically the handwritten court order provided george shall pay to margaret as for unallocated family support until further order of court or either one of them dies of george’s net_income the first payment shall be due on subject_to review and hearing the issue of retroactivity to be reserved for trial on or about date the circuit_court of cook county illinois issued a modification to its date order the court found petitioner’s net_income to be approximately dollar_figure per week under the modified court order petitioner was required to pay dollar_figure per week as unallocated support page of the modified court order however provides that t he amount of child_support cannot be expressed exclusively as a dollar amount because all or a portion of the obligor’s income is uncertain as to source time of payment or amount the modified order further states that child_support payments would be paid in an amount equal to of petitioner’s net weekly income or dollar_figure in addition to the child_support payment petitioner was required to continue to pay medical and dental insurance for ms flanigan and the two children petitioner was also required to maintain a dollar_figure life_insurance_policy on himself with ms flanigan as the beneficiary at a cost to petitioner of dollar_figure per year the children however were not named as alternate income beneficiaries a notice to withhold income was issued to littlefuse requiring that it withhold dollar_figure from petitioner’s weekly paycheck and send the amount to the state disbursement unit a littlefuse payroll check dated date for the pay_period ending date shows that dollar_figure was deducted from petitioner’s wages for that pay_period and that a total amount of dollar_figure was deducted and paid to the state disbursement unit for that year the same payroll check shows that littlefuse deducted dollar_figure weekly for medical insurance with a total amount of dollar_figure deducted for that year similarly the same payroll check shows that littlefuse deducted dollar_figure weekly for dental insurance for that pay_period with a total of dollar_figure deducted for that year on or about date petitioner and ms flanigan divorced throughout the course of the divorce proceedings and afterwards ms flanigan was the custodial_parent and petitioner never had visitation rights on his tax_return petitioner claimed a deduction of dollar_figure for alimony paid petitioner further claimed dependency_exemptions for his two children as dependents as well as a child_tax_credit of dollar_figure respondent issued the notice_of_deficiency in this case disallowing only the alimony deduction in response petitioner filed his petition with the court contesting the disallowance in an answer filed date respondent conceded to petitioner’s deduction of dollar_figure as alimony for the unallocated family support payments however respondent raised new issues by alleging that petitioner is not entitled to the two claimed dependency_exemption deductions and to the child_tax_credit i burden_of_proof discussion generally the burden_of_proof is on the taxpayer rule a under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 where the commissioner raises a new_matter or claims an increase in the deficiency however the burden_of_proof remains upon the commissioner rule a 77_tc_881 burris v commissioner tcmemo_2001_49 jamerson v commissioner tcmemo_1986_302 thus the burden_of_proof is on respondent with respect to the new issues raised in the answer filed with the court ie the dependency_exemption deductions and the child_tax_credit nonetheless our findings and ultimate decision in this case are based on a preponderance_of_the_evidence ii dependency_exemption deduction in general a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 brissett v commissioner tcmemo_2003_310 if the individual fails any of these tests he or she does not qualify as a dependent with respect to the support_test a taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of legally_separated parents if the child is in the custody of one or both of his parents for more than half of the calendar_year and receives more than half his support during that year from his parents such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent sec_152 for this purpose the word custody as used in sec_152 is defined in sec_1 b income_tax regs which provides custody for purposes of this section will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement in the event of so-called split custody or if neither a decree or agreement establishes who has custody custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs a custodial_parent may release claim to the exemption pursuant to the provisions of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the noncustodial_parent is allowed a dependency_exemption deduction under sec_152 if and only if the custodial_parent signs a written declaration that such custodial_parent will not claim a child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent's income_tax return for the taxable_year sec_152 see also 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either on a completed form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite brissett v commissioner supra form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption miller v commissioner supra pincite thus the exception granting the noncustodial_parent the dependency_exemption deductions under sec_152 applies only if the custodial_parent signs either a form_8332 or a written declaration conforming to the substance of form_8332 ms flanigan who was the custodial_parent did not sign any such written declaration further the record does not indicate that petitioner obtained a form_8332 from ms flanigan at trial petitioner testified with respect to form_8332 that he never signed or obtained such a form because petitioner the noncustodial_parent did not meet the requirements of the internal_revenue_code he cannot fall within the exception provided in sec_152 since petitioner fails to meet the requirements of the support_test the court need not address the other factors accordingly the court holds that petitioner is not entitled to dependency_exemption deductions for his two children for iii child_tax_credit for petitioner claimed a child_tax_credit with respect to his two children in the amount of dollar_figure respondent asserts that petitioner is not entitled to the child_tax_credit because all of the unallocated family support payments that petitioner made are alimony and not child_support petitioner argues that the unallocated family support payments as well as the expenses for medical and dental insurance for the two children entitle him to the child_tax_credit we disagree sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioner is not allowed a deduction with respect to his two children as dependents under sec_151 it follows that they are not qualifying children in the absence of a qualifying_child in and irrespective of whether the court-ordered unallocated family support payments include child_support as well as the medical and dental insurance on behalf of the two minor children petitioner is not entitled to claim a child_tax_credit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
